Exhibit 10.2

BORROWING BASE REDETERMINATION AGREEMENT
AND FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

This BORROWING BASE REDETERMINATION AGREEMENT AND FIRST AMENDMENT TO AMENDED AND
RESTATED CREDIT AGREEMENT (this “Amendment”) dated as of November 26, 2019 (the
“Effective Date”), is among COMSTOCK RESOURCES, INC. (the “Borrower”), the banks
named on the signature pages hereto (together with their respective successors
and assigns in such capacity, each as a “Lender”), and BANK OF MONTREAL, as
administrative agent for the Lenders (in such capacity, together with its
successors and assigns, the “Administrative Agent”).

PRELIMINARY STATEMENT

A.

The Borrower, the Administrative Agent, the Lenders and certain other parties
have entered into that certain Amended and Restated Credit Agreement dated as of
July 16, 2019 (as amended, restated, modified or supplemented from time to time
until the date hereof, the “Credit Agreement”).

B.

The Borrower has provided the necessary reserve report information for the
Administrative Agent and the Lenders to complete the fall 2019 Scheduled
Redetermination of the Borrowing Base and, after reviewing such reserve
information, the Administrative Agent has recommended (i) reaffirming the
Borrowing Base to $1,575,000,000, and (ii) maintaining the Aggregate Maximum
Credit Amount at $1,500,000,000.

C.

Subject to the terms and conditions of this Amendment, the Lenders, the
Administrative Agent and the Borrower have entered into this Amendment in order
to redetermine the Borrowing Base and to amend the Credit Agreement, all as set
forth herein.

NOW THEREFORE, in consideration of the foregoing and the mutual agreements set
forth herein, the parties agree as follows:

Section 1.Definitions.  Unless otherwise defined in this Amendment, each
capitalized term used in this Amendment has the meaning assigned to such term in
the Credit Agreement.

Section 2.Amendment to Credit Agreement.  Section 1.4 of the Credit Agreement is
hereby amended by (i) deleting the word “and” immediately preceding clause (b)
of the proviso therein and inserting a comma in place thereof, (ii) deleting the
period at the end of clause (b), and (iii) inserting in place thereof the
following new text:

“, and (c) for purposes of determining compliance with any covenant (including
the computation of any financial covenant) contained herein, Indebtedness of the
Borrower and its Restricted Subsidiaries shall be deemed to be carried at 100%
of the outstanding principal amount thereof, and the effects of ASC 825 and ASC
470-20 on financial liabilities shall be disregarded.”

Section 3.Reaffirmation of Borrowing Base and Confirmation of Aggregate Maximum
Credit Amount.  The Borrower and the Lenders agree that on and as of the
Effective Date, the Borrowing Base shall be, and hereby is, reaffirmed at
$1,575,000,000, which Borrowing

 

 

 

 

--------------------------------------------------------------------------------

 

Base share remain in effect until otherwise redetermined or adjusted in
accordance with the Credit Agreement.  Both the Borrower, on the one hand, and
the Administrative Agent and the Lenders, on the other hand, agree that the
foregoing redetermination of the Borrowing Base shall constitute the regularly
Scheduled Redetermination of the Borrowing Base for the fall of 2019 and shall
not constitute an Interim Redetermination of the Borrowing Base pursuant to
Section 2.4 of the Credit Agreement.  For the avoidance of doubt, the Maximum
Aggregate Credit Amount shall be remain at $1,500,000,000 on and after the
Effective Date.

Section 4.Ratification.  The Borrower, for itself and the other Loan Parties,
hereby ratifies and confirms all of the Obligations under the Credit Agreement
(as amended hereby) and the other Loan Documents, and, in particular, affirms
that the terms of the Security Documents secure, and will continue to secure,
all Obligations, after giving effect to this Amendment.

Section 5.Effectiveness.  This Amendment shall become effective on the Effective
Date upon satisfaction of all of the conditions set forth in this Section 4:

(a)The Administrative Agent shall have received duly executed counterparts of
this Amendment from the Borrower, the Administrative Agent and Lenders
comprising at least the Required Lenders; and

(b)The Borrower shall have confirmed and acknowledged to the Administrative
Agent and the Lenders, and by its execution and delivery of this Amendment, the
Borrower does hereby confirm and acknowledge to the Administrative Agent and the
Lenders, that (i) the execution, delivery and performance of this Amendment has
been duly authorized by all requisite corporate action on the part of the
Borrower; (ii) the Credit Agreement (as amended hereby) and each other Loan
Document constitute valid and legally binding agreements enforceable against the
Borrower and each other Loan Party that is a party thereto in accordance with
their respective terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium, fraudulent transfer or other
similar laws relating to or affecting the enforcement of creditors’ rights
generally and by general principles of equity, (iii) the representations and
warranties by the Borrower and the other Loan Parties contained in the Credit
Agreement and in the other Loan Documents are true and correct on and as of the
date hereof as though made as of the date hereof, and (iv) no Default or Event
of Default exists under the Credit Agreement or any of the other Loan Documents.

Section 6.Governing Law.  This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York.

Section 7.Miscellaneous.  (a) On and after the effectiveness of this Amendment,
each reference in each Loan Document to “this Agreement”, “this Note”, “this
Mortgage”, “hereunder”, “hereof” or words of like import, referring to such Loan
Document, and each reference in each other Loan Document to “the Credit
Agreement”, “the Notes”, “the Mortgages”, “thereunder”, “thereof” or words of
like import referring to the Credit Agreement, the Notes, or the Mortgage or any
of them, shall mean and be a reference to such Loan Document, the Credit
Agreement, the Notes, the Mortgage or any of them, as amended or otherwise
modified by this Amendment; (b) the execution, delivery and effectiveness of
this Amendment shall not, except as expressly provided herein, operate as a
waiver of any default of the Borrower or any right, power or remedy

 

2

 

 

--------------------------------------------------------------------------------

 

of the Administrative Agent or the Lenders under any of the Loan Documents, nor
constitute a waiver of any provision of any of the Loan Documents and except as
otherwise modified by the terms hereof, the Credit Agreement and such other Loan
Documents shall remain in full force and effect; (c) this Amendment may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement; and (d) delivery of an executed counterpart of a signature page to
this Amendment by telecopier shall be effective as delivery of a manually
executed counterpart of this Amendment.

Section 8.Final Agreement.  THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS,
INCLUDING THIS AMENDMENT, REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO ORAL AGREEMENTS BETWEEN THE PARTIES.

[Signature Pages Follow]

 

 

3

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Borrowing Base
Redetermination Agreement and First Amendment to Amended and Restated Credit
Agreement to be executed by its officer(s) thereunto duly authorized as of the
date first above written.

BORROWER:

COMSTOCK RESOURCES, INC.,
a Nevada corporation

/s/ Roland O. Burns

President

 

ADMINISTRATIVE AGENT AND LENDERS:

BANK OF MONTREAL, as Administrative Agent, Issuing Bank and Lender

/s/ James V. Ducote

Managing Partner

 

[LENDER], as a Lender

/s/ Raza Jafferi

Director

 

 

 





 

 

Signature Page

 

 